 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12
BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF LIABILITY


This BILL OF SALE, ASSIGNMENT AND ASSUMPTION OF LIABILITY (the “Bill of Sale”),
dated this 31st day of December, 2010, is from USChina Channel, Inc., a Nevada
corporation (the “Seller”) to China Bull Holdings, Inc., a Nevada corporation
(the “Buyer”).


NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby conclusively acknowledged, the parties
hereto hereby agree as follows:


1.           The Seller hereby sells, grants, conveys, assigns, transfers and
delivers to Buyer all of Seller’s right, title, and interest in and to the
assets set forth on Schedule “A” to this Bill of Sale (the “Acquired Assets”)
subject to all liens, mortgages, pledges, options, claims, security interests,
conditional sales contracts, title defects, encumbrances, charges and other
restrictions of every kind (collectively, the “Liens”).  Such sale, transfer,
conveyance and assignment shall be effective on the date hereof (the “Effective
Date”).


2.           Buyer hereby absolutely accepts and assumes to be solely liable and
responsible for the liabilities associated with the ownership of the Acquired
Assets after the Effective Date.  In addition, Buyer is assuming any liabilities
or obligations of Seller in connection with the operations of its business prior
to the Effective Date.


3.           The Seller covenants and agrees that in the event that the Acquired
Assets or rights are non-assignable by their nature and will not pass by this
Bill of Sale, the beneficial interest in and to the same will in any event pass
to the Buyer, as the case may be; and the Seller covenants and agrees (in each
case without any obligation on the part of the Seller to incur any out-of-pocket
expenses) (a) to hold, and hereby declares that it holds, such property,
Acquired Assets or rights in trust for, and for the benefit of, the Buyer, (b)
to cooperate with the Buyer in the Buyer’s efforts to obtain and to secure such
consent and give such notice as may be required to effect a valid transfer or
transfers of such Acquired Assets or rights, (c) to cooperate with the Buyer in
any reasonable interim arrangement to secure for the Buyer the practical
benefits of such Acquired Assets pending the receipt of the necessary consent or
approval, and (d) to make or complete such transfer or transfers as soon as
reasonably possible.


4.           The Seller further agrees (without any obligation on the part of
the Seller to incur any out-of-pocket expenses) that it will at any time and
from time to time, at the request of the Buyer, execute and deliver to the Buyer
any and all other and further instruments and perform any and all further acts
reasonably necessary to vest in the Buyer the right, title and interest in or to
any of the Acquired Assets which this instrument purports to transfer to the
Buyer.


5.           Any individual, partnership, corporation or other entity may rely,
without further inquiry, upon the powers and rights herein granted to the Buyer
and delivery of this Bill of Sale or to the authenticity of any copy, conformed
or otherwise, hereof.


6.           All of the terms and provisions of this Bill of Sale will be
binding upon the Seller and its successors and assigns and will inure to the
benefit of the Buyer and its successors and

 
 

--------------------------------------------------------------------------------

 

assigns.


7.           This Agreement shall be governed by the laws of the State of
Florida, without regard to conflicts of law principles thereunder.


8.           This Bill of Sale may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


IN WITNESS WHEREOF, each of the parties has caused this Bill of Sale and
Assignment to be executed as of the date and year first set forth above.


USChina Channel, Inc.




By: /s/ Andrew Chien
Name: Andrew Chien
Title: President


China Bull Holdings, Inc.




By: /s/ Andrew Chien
Name: Andrew Chien
Title: CEO

 
 

--------------------------------------------------------------------------------

 

SCHEDULE A


ACQUIRED ASSETS


(1) Bank Deposits of  China Bull Holding Inc.
(2) Website:    www.uschinachannel.net
(3) Market Agreement signed on October 3, 2006, with USChina Channel LLC, a
private company registered in Connecticut,  owned by Andrew Chien.
(4) The agreement with Andrew Chien whereby Mr. Chien supplies the Company with
office space and computer, telephone service, printer and copier machine without
any charge and Mr. Chien’s agreement to provide serves to this company without
salary or other compensation.

